Exhibit 10.47

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) is made and entered into as of the
16th day of May, 2008, by and among MCP-MSC Acquisition, Inc., a Delaware
corporation (the “Company”), and Thomas E. Moloney (“Stockholder”).

WHEREAS, the Company desires to issue to the Stockholder 250,000 shares (the
“Restricted Shares”) of the common stock in the Company, $0.001 par value per
share (“Common Stock”), subject to the terms and conditions set forth herein;

NOW, THEREFORE, the Stockholder and the Company agree as follows:

1. Acquisition of Restricted Shares. The Stockholder hereby purchases from the
Company, and the Company hereby sells to the Stockholder, the Restricted Shares
at a purchase price of $0.001 per share (the “Original Purchase Price”). The
Restricted Shares and any shares of capital stock of the Company acquired by the
Stockholder as a result of any subdivision, combination or reclassification of
Restricted Shares into a greater or smaller number of shares, recapitalization,
reorganization, stock split, stock dividend or similar event (each a
“Recapitalization Event”), are referred to herein as the “Shares” and such
Shares are subject to the terms and conditions of this Agreement.

2. Representations and Warranties. The Stockholder represents, warrants and
covenants as follows:

2.1. The Stockholder has full legal capacity, power, and authority to execute
and deliver this Agreement and the Stockholders’ Agreement dated as of March 31,
2005, as from time to time in effect, among the Issuer, Monitor Clipper Equity
Partners II, L.P., Monitor Clipper Equity Partners II (NQP), L.P. and the other
parties thereto (the “Stockholders’ Agreement”) and to perform the Stockholder’s
obligations hereunder and thereunder. This Agreement and the Stockholders’
Agreement has been duly executed and delivered by the Stockholder and are the
legal, valid, and binding obligations of the Stockholder enforceable against the
Stockholder in accordance with the terms hereof and thereof.



--------------------------------------------------------------------------------

2.2. The execution, delivery, and performance by the Stockholder of this
Agreement and the Stockholders’ Agreement and the consummation by the
Stockholder of the transactions contemplated hereby and thereby will not, with
or without the giving of notice or lapse of time, or both (i) violate any
provision of law, statute, rule or regulation to which the Stockholder is
subject, (ii) violate any order, judgment or decree applicable to the
Stockholder, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Stockholder
is a party or by which the Stockholder is bound.

2.3. Except as provided by this Agreement and the Stockholders’ Agreement, the
Stockholder is not a party to or subject to any agreement or arrangement with
respect to the voting or transfer of the Shares.

2.4. The Stockholder has thoroughly reviewed this Agreement and the
Stockholders’ Agreement in their entirety. The Stockholder has had an
opportunity to obtain the advice of counsel (other than counsel to the Company
or its affiliates) prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Stockholders’ Agreement.

2.5. The Stockholder is acquiring the Shares solely for the Stockholder’s own
account for investment and not with a view to or for sale in connection with any
distribution of the Shares or any portion thereof and not with any present
intention of selling, offering to sell or otherwise disposing of or distributing
the Shares or any portion thereof in any transaction other than a transaction
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”). The Stockholder further represents that the entire legal and
beneficial interest of the Shares is being acquired, and will be held, subject
to the permitted transfers set forth herein, for the account of the Stockholder
only and neither in whole nor in part for any other person.

2.6. The Stockholder was not presented with or solicited by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice, or other communication published in any
newspaper, magazine, or similar media, or broadcast over television, radio or
similar communications media, or presented at any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

2.7. The Stockholder’s principal residence is located at
                                                         .

2.8. The Stockholder is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. The Stockholder
further represents and warrants that the Stockholder has discussed the Company
and its plans, operations and financial condition with its officers, has
received all such information as the Stockholder deems necessary and appropriate
to enable the Stockholder to evaluate the financial risk inherent in acquiring
the Shares and has received satisfactory and complete information concerning the
business and financial condition of the Company in response to all inquiries in
respect thereof.

2.9. The Stockholder has either (i) a preexisting personal or business
relationship with the Company or any of its officers, directors, or controlling
persons, consisting of personal or business contacts of a nature and duration to
enable the Stockholder to be



--------------------------------------------------------------------------------

aware of the character, business acumen and general business and financial
circumstances of the person with whom such relationship exists, or (ii) such
knowledge and experience in financial and business matters as to make the
Stockholder capable of evaluating the merits and risks of an investment in the
Shares and to protect the Stockholder’s own interests in the transaction, or
(iii) both such relationship and such knowledge and experience.

2.10. The Stockholder can afford the complete loss of the value of the Shares
and is able to bear the economic risk of holding such Shares for an indefinite
period.

2.11. The Stockholder understands that (x) the Shares have not been registered
under the Securities Act and are “restricted securities” within the meaning of
Rule 144 under the Securities Act, (y) the Shares cannot be sold, transferred or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available and (z) in
any event, the exemption from registration under Rule 144 will not be available
unless a public market then exists for the Common Stock, adequate information
concerning the Company is then available to the public, and other terms and
conditions of Rule 144 are complied with.

2.12. The Stockholder has executed and delivered to the Company a joinder to the
Stockholders’ Agreement pursuant to which Stockholder became a party to the
Stockholders’ Agreement as an “Other Investor” (as such term is used in the
Stockholders’ Agreement). The Stockholder understands and agrees that all of the
Shares shall be subject to the Stockholders’ Agreement as “Other Investor
Shares” (as such term is used in the Stockholders’ Agreement), it being
understood for the avoidance of doubt that all shares of Common Stock of the
Company acquired by the Stockholder pursuant to any exercise under a stock
option plan or agreement to which he may be a party shall be subject to the
Stockholders’ Agreement as “Manager Shares” (as such term is used in the
Stockholders’ Agreement).

2.13. Subject to the obligations of MSC – Medical Services Company, a Florida
corporation and a subsidiary of the Company (“MSC”), to Stockholder pursuant to
the provisions of that certain letter agreement dated as of the date hereof, the
Stockholder agrees to pay to the Company from time to time any applicable
withholding and employment taxes that will be owed as a result of Stockholder’s
receipt of the Shares and the vesting thereof.

2.14. Stockholder has had the opportunity to consult with his own tax advisor
regarding the tax consequences of entering into this Agreement.

3. Repurchase Rights.

3.1 If the Stockholder’s position as director with the Company is terminated by
the Company or by the Stockholder voluntarily for any reason, or no reason, the
Company (or, at the Company’s election, any parent or subsidiary of the Company)
shall have the right to purchase (“Repurchase Right”), and the Stockholder
shall, at the election of the Company, be obligated to sell all or any part of
the Unvested Shares (as such term is defined below) owned by him at the time of
termination at the purchase price and on the terms provided in Section 3.2.



--------------------------------------------------------------------------------

3.2 The Company may exercise its Repurchase Right by giving written notice to
the Stockholder (or his legal representatives) at any time within 60 days
following the termination of his directorship with the Company, specifying the
number Unvested Shares it wishes to purchase. The purchase price per Unvested
Share shall be its Original Purchase Price (subject to equitable adjustment upon
the occurrence of any Recapitalization Event).

3.3 Within thirty (30) days after receipt of the notice of the exercise of any
Repurchase Right described in this Agreement, the Stockholder (or his legal
representatives) shall deliver to the Company the certificate(s), together with
duly executed stock powers, representing the Unvested Shares being repurchased
by the Company, against payment to the Stockholder (or his legal
representatives), in the manner provided in Section 5, for the aggregate
purchase price for such Unvested Shares. Upon the date of such notice from the
Company to the Stockholder (or his legal representatives), the interest of the
Stockholder (and of his legal representatives) in the Unvested Shares specified
in such notice shall automatically terminate, except for the right to receive
payment from the Company for such Unvested Shares.



--------------------------------------------------------------------------------

4 Vesting and Release of Shares from Repurchase Rights.

 

  4.1 The Term “Unvested Shares” shall initially include all of the Shares.

 

 

4.2

On May 16th of each of 2009, 2010 and 2011, one-third of the Shares shall become
Vested Shares.

 

  4.3 In addition, if a Change in Control (as defined below) shall occur, all
Shares which are not then Vested Shares shall become Vested Shares.

 

  4.4 From and following the first date that any Vested Share is sold in
compliance with the Stockholders’ Agreement in connection with or following a
Change in Control, the Repurchase Rights of the Company shall terminate and the
provisions of Section 3 shall no longer be applicable with respect to such
Share.

For purposes of this Agreement, a “Change in Control shall be defined as:

 

  (a) any change in the ownership of the capital stock of the Company and MSC
if, immediately after giving effect thereto, any person (or group of persons
acting in concert) other than Monitor Clipper Equity Partners II, L.P. and
Monitor Clipper Equity Partners II (NQP), L.P. (together with Monitor Clipper
Equity Partners II, L.P., “MCP”) and their affiliates will have the direct or
indirect power to elect a majority of the members of the Board of Directors of
the Company and MSC;

 

  (b) any sale or other disposition of all or substantially all of the assets of
the Company and MSC (including without limitation through the sale of all or
substantially all of the stock or other equity interests of the Company’s direct
or indirect subsidiaries or sale of all or substantially all of the assets of
the Company, MSC and its direct or indirect subsidiaries, taken as a whole) to
another person;

 

  (c) any merger or consolidation with another person (the “Change of Control
Transferee”) if, immediately after giving effect thereto, any person (or group
of persons acting in concert) other than MCP and its affiliates will have the
power to elect a majority of the members of the board of directors (or other
similar governing body) of the Change of Control Transferee; or

 

 

(d)

any change in the ownership of the capital stock of the Company and MSC or any
issuance of shares of such capital stock or options, warrants or convertible
securities with respect to such capital stock if, immediately after giving
effect thereto, MCP and its affiliates cease to own beneficially (as such term
is used in Section 13(d) of the Exchange Act) at least 33  1/3% of the
fully-diluted shares of the capital stock of the Company or MSC.

Notwithstanding the foregoing, a Change of Control shall be deemed not to have
occurred if, following any transaction or series of transactions, whether or not
described above, (i) MCP continues to hold an equity interest in a line of
business of MSC (whether



--------------------------------------------------------------------------------

through MSC or another Person), (ii) MCP and its affiliates have the direct or
indirect power to elect a majority of the members of the Board of Directors (or
similar governing body) of MSC (or such other person), (iii) MCP and its
affiliates own beneficially (as such term is used in Section 13(d) of the
Exchange Act) at least 33  1/3% of the fully-diluted shares of the capital stock
of MSC (or equity interests in such other person) and (iv) Stockholder continues
to serve as director of MSC or the Company (or such other person) or is
requested to serve as such.

 

5 Method of Payment. The Company shall pay the purchase price for any Shares
repurchased by it hereunder in cash.

 

6 Restrictions on Transfer. Except for transfers by the Stockholder to that
certain Thomas E. Moloney 1994 Irrevocable Trust (the “Trust”), in no event may
the Stockholder sell, assign, transfer, pledge, mortgage, encumber or dispose of
all or any of the Shares except to the Company or as expressly provided in the
Stockholders’ Agreement. Any attempted sale, assignment, transfer, pledge,
hypothecation, mortgage, disposition or encumbrance of any Shares other than in
accordance with this Agreement and the Stockholders’ Agreement shall be null and
void and the Company shall not (1) recognize any such sale, assignment,
transfer, pledge, hypothecation, mortgage, disposition or encumbrance or
(2) reflect in its stock register any change in registered ownership pursuant
thereto. In the event that Stockholder desires to transfer any Shares to the
Trust, Stockholder shall, prior to any such transfer, (a) provide the Company
with written notice specifying the number of Shares he desires to transfer to
the Trust, (b) cause the Trust to execute a joinder to the Stockholders
Agreement, and (c) cause the Trust to execute such documentation as reasonably
requested by the Company to acknowledge and agree to the terms set forth herein
with respect to the Shares and the restrictions thereon. In the event any
Unvested Shares are transferred to the Trust (“Transferred Unvested Shares”), on
each vesting date, such Transferred Unvested Shares shall first vest hereunder
prior to the vesting of any Unvested Shares held by the Stockholder.

 

7 Escrow Arrangement.

 

  7.1 As security for the faithful performance by the Stockholder of the terms
of this Agreement and to ensure the availability for delivery of the Shares upon
exercise of the Company’s right to repurchase as set forth in Section 3, the
Stockholder agrees to deliver to and deposit with the Company, as escrow agent
(herein called in this capacity the “Escrow Agent”), concurrently with the
execution hereof, a stock assignment duly endorsed to the Company (with date and
number of Shares blank), together with the certificate or certificates
evidencing the Shares. Said documents are to be held by the Escrow Agent and
delivered by the Escrow Agent pursuant to the terms hereinafter provided:

 

  7.2

In the event the Company exercises its right to repurchase as set forth in
Section 3, the Company shall give to the Stockholder and the Escrow Agent a
written notice specifying the number of Shares which it is electing to
repurchase, the appropriate purchase price, and the time for a closing hereunder
at the Company’s offices. At the closing, the Escrow Agent shall complete the
stock assignment held in escrow and endorsed by such Stockholder and shall
deliver the same,



--------------------------------------------------------------------------------

 

together with any certificates evidencing the Shares to be transferred, to the
Company against the simultaneous delivery to the Stockholder of payment in the
form specified in Section 5 above to such Stockholder for the aggregate purchase
price for the Shares which the Company has repurchased. In the event the Escrow
Agent tenders to the Company a certificate or certificates for more than the
number of Shares being purchased, then the Company shall deliver to the Escrow
Agent an appropriate replacement certificate registered in the Stockholder’s
name, and the Escrow Agent shall deliver such replacement certificate to such
Stockholder.

 

  7.3 The Stockholder irrevocably authorizes the Company to deposit with the
Escrow Agent any certificates evidencing Shares to be held by the Escrow Agent
hereunder and any securities issued in exchange for or in respect of said
Shares. The Stockholder does hereby irrevocably constitute and appoint the
Escrow Agent as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such securities all documents necessary or appropriate
to make such Shares and other securities negotiable and to complete any
transactions herein contemplated. Subject to the provisions of this Section 7,
the Stockholder shall exercise all rights and privileges of a stockholder of the
Company while the Shares are held by the Escrow Agent.

 

  7.4 All reasonable costs, fees and disbursements incurred by the Escrow Agent
in connection with the performance of its duties hereunder shall be borne by the
Company.

 

8 Failure to Deliver Shares. If the Stockholder becomes obligated to sell Shares
to the Company under this Agreement and fails to deliver such Unvested Shares to
the Company in accordance with the terms of this Agreement, the Company may, at
its option, in addition to all other remedies it may have, send to the
Stockholder by registered mail, return receipt requested, the purchase price for
such Shares, determined as is herein specified. Thereupon, the Company, upon
written notice to the Stockholder, (i) shall cancel on its books the certificate
or certificates representing the Shares to be sold; and (ii) shall issue, in
lieu thereof, a new certificate or certificates in the name of the Company
entitled thereto representing such Shares which may remain; and thereupon all of
the Stockholder’s rights in and to such Shares shall terminate.

 

9 Rights as Stockholder, Adjustments. It is understood that the Stockholder has
the right to vote all of the Shares held by him and that he shall be entitled to
all dividends or distributions made by the Company arising in respect of the
Shares, in cash, stock or other property, including warrants, options or other
rights, subject to the provisions of the Stockholders Agreement. Upon the
happening of any Recapitalization Event, the number of Shares or other
securities that may be repurchased under this Agreement and the purchase price
therefor shall be appropriately adjusted by the Board of Directors of the
Company, whose determination shall be conclusive.

 

10 Indemnity. The Stockholder hereby indemnifies and agrees to hold the Company
harmless from and against all losses, damages, liabilities and expenses
(including without limitation reasonable attorneys fees and charges) resulting
from any breach of any representation, warranty, or agreement of the Stockholder
in this Agreement.



--------------------------------------------------------------------------------

11 Legend. All certificates evidencing any of the Shares subject to this
Agreement shall bear a legend in substantially the following form (the
“Restricted Stock Legend”), in addition to any other legends that may be
required under federal or state securities laws or the Stockholders’ Agreement:

“The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Restricted Stock Purchase Agreement, as amended, a copy
of which the Company will furnish to the holder of this certificate upon request
and without charge.”

From and following the date that any Share becomes a Vested Share, the
Stockholder may, at his option or election, deliver to the Escrow Agent and the
Company a direction to release any such Vested Share(s) from the escrow
arrangement of Section 7 hereof and remove the Restricted Stock Legend from the
certificate or certificates evidencing such Vested Share(s). Promptly
thereafter, the Escrow Agent and Company shall undertake such actions as are
necessary to deliver to the Stockholder a certificate or certificates, with the
Restricted Stock Legend removed, representing such Vested Shares, including such
actions as delivering appropriate replacement certificates registered in the
Stockholder’s name (a) to the Stockholder directly in the case of Vested Shares,
with the Restricted Stock Legend removed and (b) to the Escrow Agent in the case
of any remaining Unvested Shares, with the Restricted Stock Legend in place. All
costs and expenses incurred in connection with removal of the Restricted Stock
Legend shall be borne by the Company.

 

12 No Obligation as to Employment. The Company and MSC are not by reason of this
Agreement obligated to continue to employ the Stockholder in any capacity or to
retain the Stockholder as a director of the Company.

 

13 Governing Law; Successors and Assigns. This Agreement shall be construed in
accordance with and governed by the laws of Delaware and shall be binding upon
the heirs, personal representatives, executors, administrators, successors and
assigns of the parties.

 

14 Notices. All notices given hereunder shall be in writing and shall be
personally delivered, mailed, postage prepaid, telecopied or telegraphed or
delivered by any nationally recognized delivery service to the address specified
below or such other address of a party (as such party may subsequently notify
the other parties in writing:



--------------------------------------------------------------------------------

If to the Company:

c/o Monitor Clipper Partners, LLC

Two Canal Park, Fourth Floor

Cambridge, MA 02141

Attn: Adam Doctoroff

Fax: (617) 252-2211

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110-2624

Attn: Winthrop G. Minot

Fax: (617) 951-7050

If to the Stockholder:

Thomas E. Moloney

At such address as provided

in writing by Stockholder to

the Company

 

15 Entire Agreement and Amendments. This Agreement and the Stockholders’
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and may not be modified, amended or terminated except by
an agreement signed by the Company and the Stockholder.

 

16 Waivers. No waiver of any breach or default hereunder shall be considered
valid unless in writing, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 

17 Severability. If any provision or this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other severable provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

18 Counterparts. This Agreement may be executed in counterparts, and not all
parties need execute the same counterpart.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as an instrument under seal
as of the date and year first above written.

 

MCP-MSC Acquisition, Inc. By:  

/s/ Joseph P. Delaney

Name:   Joseph P. Delaney Title:   President and CEO

 

STOCKHOLDER:  

/s/ Thomas E. Moloney

  Thomas E. Moloney